DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Invention
The claims are directed to a method of treating or preventing an autoimmune disease in a subject, the method comprising administering fecal matter that is autologous to the subject, 
wherein the autoimmune disease is not inflammatory bowel syndrome (IBD), and 
wherein if the method is for treatment of autoimmune disease, the fecal matter is obtained from the subject while having the autoimmune disease. 


SPECIES
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under Rules 13.1, 13.2 and 37 CFR 1.475(a). 
The species are as follows: 

Please elect an autoimmune disease. Claimed examples include type 1 diabetes mellitus, Addison’s disease, psoriasis or vitiligo. These are merely examples and Applicant is free to elect a single species of disease. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Methods of treating and methods of prevention lack unity of invention because the groups do not share the same or corresponding technical feature.
The diseases, or lack thereof for methods of prevention, indicate patient populations which are distinct from each other. That is, there are no shared technical features between the distinct diseases. A subject not having an autoimmune disease - the patient population for a method of preventing an autoimmune disease in a subject – is distinct from a subject having an autoimmune disease – the patient population for a method of treating an autoimmune disease in a subject. The patient population of those having an autoimmune disease is mutually exclusive with the patient population not having an autoimmune disease. Therefore, these patient populations lack unity a priori. 
 The species of disease lack unity of invention because even though the inventions of these species require the technical feature of an autoimmune disease, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Affagard, US 20180369147 A1 in view of Rossen, The Microbiome and its Therapeutic Potential in Inflammatory Bowel Diseases, University of Amsterdam, 2016.
Affagard teaches methods for treating patients having autoimmune disease, colitis, Chrohn’s disease etc. (Affagard, e.g., 0032-0035 and 0159, and claim 14), the method comprising administering autologous faecal microbiota (Affagard, e.g., 0156). Faecal microbiota corresponds to the claimed fecal matter.
Affagard notes the autologous material offers the benefit of avoiding transmission of pathogenic agents originating from another donor (Affagard, e.g., 0158).
Affagard does not expressly teach wherein the fecal matter is obtained from the subject while having the autoimmune disease. However, Rosen teaches a similar method of treating a patient having ulcerated colitis with their own fecal microbiota showed no significant difference in clinical and endoscopic remission relative to those who received fecal transplants from healthy donors (Rosen, e.g., pg. 3, Conclusions). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to treat patients having an autoimmune disease with fecal matter as suggested in Affagard by administering fecal matter obtained from the subject while having the autoimmune disease with a reasonable expectation of success. The skilled artisan would have been motivated to do so to avoid transmission of pathogenic agents originating from another donor. The skilled artisan would have had a reasonable expectation of success since Rosen suggests their own fecal microbiota showed no significant difference in clinical and endoscopic remission relative to those who received fecal transplants from healthy donors.

 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

JOINT INVENTORS
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

REJOINDER
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/
Examiner, Art Unit 1615